Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s assertions and amendments. 
Examiner has considered Applicant’s amendments but they are not sufficient to prove integration into a practical application. The broadest reasonable interpretation of the limitation “execute an algorithm to generate an update based on at least one of the one or more space sub-scores, at least one of the one or more environmental sub-scores, and at least one of the one or more people sub-scores” includes identifying an update that would affect a score. An update could be, for example, a change to the cooling schedule of the building because it was deemed to be too warm, thus negatively affecting the score. The broadest reasonable interpretation of the limitation of “execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve” includes generating parameters associated with an update. An example of generating parameters could include identifying an optimal temperature associated with the required update of cooling. The “execution” of an algorithm simply indicates this information is being identified through an algorithm. The broadest reasonable interpretation of the claimed invention does not include any limitations associated with implementing or executing the generated parameters associated with the update. As this information is merely generated and not implemented within the building structure, the present claims do not integrate the judicial exception into a practical application.
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s assertions and amendments. 
Regarding Applicant’s assertions in view of the independent claims, the present claims are now rejected as being unpatentable over the combination of McDade, Granger, and Dillon. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/14/2022, 05/16/2022, 08/08/2022, 08/12/2022, and 10/19/2022 have been fully considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-6, 8-14, 16-20, and 22-23 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-6 and 8-11 are directed to a system, claims 12-14 and 16-19 are directed to a method, and claims 20 and 22-23 are directed to a system. Therefore, claims 1-6, 8-14, 16-20, and 22-23 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 12 and 20 are directed to identifying the health of a building, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind. Claim 1 recites limitations, similarly recited in claim 12, of “generate, based on the building data, an overall building score of the building from an overall space health score, an overall environmental health score, and an overall people health score based on a scoring definition ordering a plurality of sub-scores for a plurality of parameters under a plurality of categories and scores for the plurality of categories under the overall building score by: generating one or more space sub-scores for one or more space parameters indicating health levels of spaces of the building and generating the overall space health score based on the one or more space sub-scores; generating one or more environmental sub-scores for one or more environmental health parameters relating to an effect of the building on environmental pollution and generating the overall environmental health score based on the one or more environmental sub-scores; generating one or more people sub-scores for one or more people parameters relating to at least one of physical or mental health of occupants of the building and generating the overall people health score based on the one or more people sub-scores, execute an algorithm to generate an update based on at least one of the one or more space sub-scores, at least one of the one or more environmental sub-scores, and at least one of the one or more people sub-scores; and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve,” that, as drafted, under considerations of the broadest reasonable interpretation of the claim, but for language of “by a processing circuit,” are directed to a “Mental Process” including observation, evaluation, judgment, and opinion. The claims are directed to producing a score for a building and identifying an update based on said score, which is directed to a mental process.
Regarding independent claim 20, the limitation of “generate, based on the building data, an overall building score of the building from an overall space health score, an overall environmental health score, and an overall people health score based on a scoring definition ordering a plurality of sub-scores for a plurality of parameters under a plurality of categories and scores for the plurality of categories under the overall building score by: generating one or more space sub-scores for one or more space parameters indicating health levels of spaces of the building and generating the overall space health score based on the one or more space sub-scores; generating one or more environmental sub-scores for one or more environmental health parameters relating to an effect of the building on environmental pollution and generating the overall environmental health score based on the one or more environmental sub-scores; generating one or more people sub-scores for one or more people parameters relating to at least one of physical or mental health of occupants of the building and generating the overall people health score based on the one or more people sub-scores; and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve,” that, as drafted, under considerations of the broadest reasonable interpretation of the claim, but for language of “by a processing circuit,” are directed to a “Mental Process” including observation, evaluation, judgment, and opinion. The claims are directed to producing a score for a building and identifying an update based on said score, which is directed to a mental process.
Therefore, the independent claims recite an abstract idea.
Dependent claims 2-4, 9-11, 13-14, 17-19, and 22 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration.
Dependent claims 5, 6, 8, 16, and 23 will be evaluated under Step 2A, Prong 2 below because these claims contain additional elements. 
Step 2A, Prong 2: Independent claims 1, 12, and 20 do not integrate the judicial exception into a practical application. Independent claim 1 is directed to a system with the preamble of the claim reciting “including one or more storage devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to” and claim 20 is directed to a system comprising “one or more storage devices storing instructions thereon; and one or more processors configured to execute the instructions causing the one or more processors to.” Claim 12 is directed to a method performed by “by a processing circuit.” Furthermore, claims 1, 12, and 20 recite the limitation of “receive building data from one or more building systems of the building.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. Use of a computer or other machinery in its ordinary capacity for tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mental process) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Regarding claim 20, the claim recites the additional element of “execute an artificial intelligence algorithm to generate an update based on at least one of the one or more space sub-scores, at least one of the one or more environmental sub- scores, and at least one of the one or more people sub-scores.” This limitation is nothing more than mere apply it with the artificial intelligence algorithm. This limitation does not integrate the judicial exception into a practical application because it is nothing more than generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). 
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2-4, 9-11, 13-14, 17-19, and 22 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration.
Dependent claim 5 introduces an additional element for consideration of “and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times.” This limitation is merely generally linking to the graphical user interface. The limitation, under consideration of the broadest reasonable interpretation of the claimed invention, is merely outputting the result of the abstract idea to a graphical user interface. There are no particular improvements to the interface or any other technology or technical field. 
Dependent claim 6 introduces an additional element for consideration of “and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk.” This limitation is merely generally linking to the graphical user interface. The limitation, under consideration of the broadest reasonable interpretation of the claimed invention, is merely outputting the result of the abstract idea to a graphical user interface. There are no particular improvements to the interface or any other technology or technical field.
Dependent claims 8 and 16 introduce an additional element for consideration of “and cause the one or more processors to generate a user interface including an overall building score element comprising an indication of the overall building score.” This limitation is merely generally linking to the graphical user interface. The limitation, under consideration of the broadest reasonable interpretation of the claimed invention, is merely outputting the result of the abstract idea to a graphical user interface. There are no particular improvements to the interface or any other technology or technical field.
Dependent claim 23 introduces the additional element, similar to that of claim 20, of “wherein the artificial intelligence algorithm is configured to: generate a plurality of updates; generate predicted values of the at least one of the one or more space sub-scores, the at least one of the one or more environmental sub-scores, and the at least one of the one or more people sub-scores for the plurality of updates that result from the plurality of updates; and select the update from the plurality of updates based on the predicted values of the at least one of the one or more space sub-scores, the at least one of the one or more environmental sub- scores, and the at least one of the one or more people sub-scores for the plurality of updates.” This limitation is nothing more than mere apply it with the artificial intelligence algorithm. This limitation does not integrate the judicial exception into a practical application because it is nothing more than generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h).
Step 2B: Independent claims 1, 12, and 20 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the processors and storage devices of claims 1 and 20 and the “processing circuit” of claim 12, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
Regarding claim 20, the claim recites the additional element of “execute an artificial intelligence algorithm to generate an update based on at least one of the one or more space sub-scores, at least one of the one or more environmental sub- scores, and at least one of the one or more people sub-scores.” This limitation is nothing more than mere apply it with the artificial intelligence algorithm. This limitation is not anything significantly more than the judicial exception because it is nothing more than generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). 
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not anything significantly more than the judicial exception.  
Dependent claims 2-4, 9-11, 13-14, 17-19, and 22 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration.
Dependent claim 5 introduces an additional element for consideration of “and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times.” This limitation is merely generally linking to the graphical user interface. There are no particular improvements to the interface or any other technology or technical field. Therefore, the graphical user interface, under considerations of the broadest reasonable interpretation of the claimed invention, is not anything significantly more than the judicial exception.
Dependent claim 6 introduces an additional element for consideration of “and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk.” This limitation is merely generally linking to the graphical user interface. There are no particular improvements to the interface or any other technology or technical field. Therefore, the graphical user interface, under considerations of the broadest reasonable interpretation of the claimed invention, is not anything significantly more than the judicial exception.
Dependent claims 8 and 16 introduce an additional element for consideration of “and cause the one or more processors to generate a user interface including an overall building score element comprising an indication of the overall building score.” This limitation is merely generally linking to the graphical user interface. There are no particular improvements to the interface or any other technology or technical field. Therefore, the graphical user interface, under considerations of the broadest reasonable interpretation of the claimed invention, is not anything significantly more than the judicial exception.
Dependent claim 23 introduces the additional element, similar to that of claim 20, of “wherein the artificial intelligence algorithm is configured to: generate a plurality of updates; generate predicted values of the at least one of the one or more space sub-scores, the at least one of the one or more environmental sub-scores, and the at least one of the one or more people sub-scores for the plurality of updates that result from the plurality of updates; and select the update from the plurality of updates based on the predicted values of the at least one of the one or more space sub-scores, the at least one of the one or more environmental sub- scores, and the at least one of the one or more people sub-scores for the plurality of updates.” This limitation is nothing more than mere apply it with the artificial intelligence algorithm. This limitation is not anything significantly more than the judicial exception because it is nothing more than generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h).
Therefore, the dependent claims do not contain anything significantly more than the judicial exception. 
Accordingly, claims 1-6, 8-14, 16-20, and 22-23are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-14, 16-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over McDade et al. (US 20210374297 A1) in view of Dillon et al. (US 20210310070 A1) in view of Granger et al. (US 20200200416 A1).

Regarding claim 1, McDade teaches a building system of a building including one or more storage devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to: 
receive building data from one or more building systems of the building ([0014-0015] teach receiving input data associated with the building and extracting quantitative data, wherein [0046-0047] teach the data received is filtered to identify system values and KPIs that correspond to particular building characteristics, wherein [0039-0041] teach one building characteristics include may be related to the HVAC system in the building related to the cost, maintenance, energy cost, failure, budget, and more, as well as in [0029] teaches the building characteristics and KPIs include construction type, operational cost, natural disaster risk, safety equipment, energy efficient, the bearing pressure of soil, and more; see also: [0031, 0036, 0054, 0060-0061]; Examiner’s Note: See the 103 combination below for teachings of the un-bolded claim language.); 
generate, based on the building data, an overall building score of the building from an overall space health score ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall space health space) for use in producing the total building quality index; see also: [0061-0062]), an overall environmental health score ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall environmental health space) for use in producing the total building quality index; see also: [0061-0062]), 
and an overall people health score based on a scoring definition ordering a plurality of sub-scores for a plurality of parameters under a plurality of categories and scores for the plurality of categories under the overall building score by ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall people health space) for use in producing the total building quality index, wherein each of the different subcategories are assigned a value used to calculate a score associated with the categories, which is also used to calculate an overall quality score, wherein [0061-0062] teach a plurality of subcategories have building characteristics, KPIs, and system values (i.e. parameters) that are identified using the received building data; see also: [0065-0070]):
 generating one or more space sub-scores for one or more space parameters indicating health levels of spaces of the building and generating the overall space health score based on the one or more space sub-scores ([0025] teaches a plurality of categories including process, which refers to best practices done by building professionals including architects, contractors, property managers, and the like, which perform post-occupancy evaluations and continuous structural monitoring, as well as in [0061-0062] teach the process category may be associated with a number of subcategories with elements including maintenance costs, types of heating or cooling, handicap access, and location risk factors, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score; see also: [0063-0065]);
generating one or more environmental sub-scores for one or more environmental health parameters relating to an effect of the building on environmental pollution and generating the overall environmental health score based on the one or more environmental sub-scores ([0061-0062] teach the planet category may be associated with a number of subcategories with elements, wherein the planet category is associated with subcategories including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein [0065] teaches the planet category includes considering insulation as it relates to the reduction of greenhouse gas emissions, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score);
generating one or more people sub-scores for one or more people parameters relating to at least one of physical or mental health of occupants of the building and generating the overall people health score based on the one or more people sub-scores ([0061-0062] teach the people category may be associated with a number of subcategories including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, wherein [0063-0064] teach the people category relates to the amount of space on average for each person, which may lead to greater personal satisfaction or higher employee morale, wherein [0004] teaches low building quality can lead to poor occupant health, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score);
 execute an algorithm to generate an update based on at least one of the one or more space sub-scores (Fig. 8 and [0079] teach the system may identify recommendations that provide different sets of optional physical and financial improvements to the building, wherein [0075-0076] teach identifying risks and the BQI score of the building, wherein the system may identify a BQI score associated with the identified recommendations, wherein [0072] teaches an algorithm can perform a calculation based on combinations of data from input data sets and utility data in order to produce a quality score for the building, which can be used to identify recommendations associated with reducing risk and improving the quality of the building,  wherein [0025] teaches the process category refers to best practices done by building professionals including post-occupancy evaluations done by architects, and wherein [0071] teaches the input data includes post-occupancy evaluations done by architects may result in better building quality because user feedback is received, which may inform changes that need to be made to improve the building that an architect, as well as in [0062] teaches the process category is associated with subcategories of maintenance costs, types of heating or cooling, and more, wherein [0031] teaches the observed risk may be expressed in terms of cost including changes to the ongoing operational costs of the building, such as energy and power usage and maintenance, as well as risks associated with the cost of replacing an HVAC system, repairing a cracked foundation, repairing damage, or natural disaster; see also: [0039-0041, 0070]), 
at least one of the one or more environmental sub-scores (Fig. 8 and [0079] teach the system may identify recommendations that provide different sets of optional physical and financial improvements to the building, wherein [0075-0076] teach identifying risks and the BQI score of the building, wherein the system may identify a BQI score associated with the identified recommendations, wherein [0072] teaches an algorithm can perform a calculation based on combinations of data from input data sets and utility data in order to produce a quality score for the building, which can be used to identify recommendations associated with reducing risk and improving the quality of the building, wherein [0061-0062] teach the planet category may be associated with a number of subcategories with elements, wherein the planet category is associated with subcategories including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein [0031] teaches the observed risk may be expressed in terms of cost including changes to the ongoing operational costs of the building, such as energy and power usage and maintenance, wherein the risks may also include the cost of replacing an HVAC system, repairing a cracked foundation, repairing damage, or natural disaster, as well as in [0065] teaches the planet category includes considering insulation as it relates to the reduction of greenhouse gas emissions and energy resource utilization, and wherein [0071] teaches the input data can be utilized to generate an output that indicates a desired building feature is a high insulation R factor that could be incorporated into the building; see also: [0070]), 
and at least one of the one or more people sub-scores (Fig. 8 and [0079] teach the system may identify recommendations that provide different sets of optional physical and financial improvements to the building, wherein [0075-0076] teach identifying risks and the BQI score of the building, wherein the system may identify a BQI score associated with the identified recommendations, wherein [0072] teaches an algorithm can perform a calculation based on combinations of data from input data sets and utility data in order to produce a quality score for the building, which can be used to identify recommendations associated with reducing risk and improving the quality of the building, wherein [0025] teaches the people category refers to the social characteristics of the building, wherein [0071] teaches the input data includes social and use benefits of the building that can identify a number of high quality jobs that could be associated with the building, as well as in [0061-0062] teach the people category may be associated with a number of subcategories including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, and wherein [0031] teaches the observed risk may include occupant wellbeing; see also: [0026]), 
However, McDade fails to explicitly teach receive building data from one or more building systems of the building; and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve.
	From the same or similar field of endeavor, Dillon teaches and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve ([0039] teaches determining if one or more interventions to alter indoor environmental quality are needed to reduce infection risk to humans within a built environment, wherein [0068] teaches the interventions include increasing the air flow rate and air changes per hour, increasing the amount of outdoor air entering the building, and more, wherein [0077] teaches the particular level of intervention is identified in order to lower the risk of infection in the building, as well as in [0135] teaches determining suitable interventions based on the risk assessment level, wherein [0143] teaches the interventions can include increasing the ratio of outdoor to indoor air in order to reduce the level of risk of infection to humans by diluting and removing the human-associated microbes from the built environment, as well as in [0145] teaches the intervention can include altering one or more environmental parameters such as humidity, temperature, and level of ventilation; see also: [0079, 0135, 0142, 0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDade to incorporate the teachings of Dillon to include receive building data from one or more building systems of the building; and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve. One would have been motivated to do so in order to identify an intervention for a building that can reduce the risk of infection while balancing disruption and cost (Dillon, [0135]). By incorporating the teachings of Dillon, one would have been able to reduce the level of risk of infection to humans by diluting and removing human-associated microbes from the built environment through the air handling system (Dillon, [0143]).
Although McDade teaches receiving building data, the combination of McDade and Dillon does not explicitly teach receive building data from one or more building systems of the building.
From the same or similar field of endeavor, Granger teaches receive building data from one or more building systems of the building ([0149] and Figs. 6A-6G teach collecting data related to the built environment used in assessing potential problems, indicators, and interventions, wherein [0090-0091] teach identifying and using one or more characteristics of the built environment including: location, water availability, environmental condition, desired environmental condition, desired policy, maintenance history, the current health of the occupants, the desired health of the occupants, and more, as well as in [0068] teaches accessing and receiving data including: health data related to a group of people, one or more built environments, a plurality of materials used in the building, and much more; see also: [0164, 0217, 0265-0266]]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Dillon to incorporate the teachings of Granger to include receive building data from one or more building systems of the building. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating the teachings of Granger, one would have been able to improve workplace environments by providing suggestions related to comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).
Regarding independent claim 12, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 12, McDade teaches a method comprising ([0014-0015] teach a method): by the processing circuit ([0027] teaches the building quality network computer includes a processor that executes instructions out of a memory). Therefore, claim 12 is rejected as being unpatentable over McDade in view of Dillon in view of Granger. 

Regarding claim 2, the combination of McDade, Dillon, and Granger teach all the limitations of claim 1 above.
McDade further teaches wherein the effect of the building on the environmental pollution is based on operations performed by the one or more building systems ([0061-0062] teach the planet category may be associated with a number of subcategories with elements, wherein the planet category is associated with subcategories including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein [0065] teaches the planet category includes considering insulation as it relates to the reduction of greenhouse gas emissions, as well as in [0010-0012] teach the key to changing the trend of disposable buildings is to lengthen building lifespan to avoid reducing supply of non-renewable resources and avoid contributing to air pollution).
However, McDade does not explicitly teach wherein the physical or mental health of the occupants of the building is caused by the operation of the one or more building systems.
From the same or similar field of endeavor, Granger further teaches wherein the physical or mental health of the occupants of the building is caused by the operation of the one or more building systems ([0053] teaches assessing the health of the occupants of the built environment through a physical assessment (i.e. physical health) and a psychological assessment, like a mental health assessment, wherein the occupants wellbeing is measured through surveys over time, as well as in [0056-0057] teach the built environment can be designed to improve the user’s overall physical activity level including improving the user’s health and activity levels, wherein the problems with the user’s physical health are the result of the built environment; see also: [0058, 0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade, Dillon, and Granger to incorporate the further teachings of Granger to include wherein the physical or mental health of the occupants of the building is caused by the operation of the one or more building systems. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating Granger into McDade, one would have been able to improve the health and well-being of people in the building by improving comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).

Regarding claims 3, 13, and 22, the combination of McDade, Dillon, and Granger teach all the limitations of claims 1, 12 and 20 above.
McDade further teaches wherein the instructions cause the one or more processors to implement one or more further updates including at least one of: a work order to perform maintenance on the one or more building systems ([0014-0015] teach the physical building improvement can be performed based on identifying costs associated with implemented, wherein [0036-0037] teach the recommendations can be based on maintenances of repairs that can improve one of or more of the building system values, as well as in [0040] teaches determining repair costs and more for the building based on seismic mitigation; see also: [0042]); 
and an update to add a new system or service to the one or more building systems ([0014-0015] teach the physical building improvement can be performed based on identifying costs associated with implemented, wherein [0076] teaches identifying a set of recommendations for physical improvements including prioritizing the physical improvement recommendations including in [0055] teaches upgrading an HVAC system to reduce energy usage and maintenance requirements; see also: [0061-0066, 0070]).

Regarding claims 4 and 14, the combination of McDade, Dillon, and Granger teach all the limitations of claims 1 and 12 above.
	However, McDade fails to explicitly teach wherein the one or more space parameters of the building indicating health levels of the spaces of the building include at least one of: system health parameters indicating the health of the one or more building systems; and safety and security health parameters indicating health of safety and security systems of the one or more building systems.
From the same or similar field of endeavor, Granger further teaches wherein the one or more space parameters of the building indicating health levels of the spaces of the building include at least one of: system health parameters indicating the health of the one or more building systems ([0224] teaches the indicators used to identify potential interventions include a maintenance schedule associated with the built environment and a maintenance history associated with the built environment); 
and safety and security health parameters indicating health of safety and security systems of the one or more building systems ([0060] teaches the policies of the built environment may be considered, which includes a security policy, privacy policy, and more; see also: [0217]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade, Dillon, and Granger to incorporate the further teachings of Granger to include wherein the one or more space parameters of the building indicating health levels of the spaces of the building include at least one of: system health parameters indicating the health of the one or more building systems; and safety and security health parameters indicating health of safety and security systems of the one or more building systems. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating Granger into McDade, one would have been able to improve the health and well-being of people in the building by improving comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).

Regarding claim 5, the combination of McDade, Dillon, and Granger teach all the limitations of claim 1 above.
However, McDade does not explicitly teach wherein the instructions cause the one or more processors to: determine occupancy levels of a plurality of spaces of the building at a plurality of times; and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times.
From the same or similar field of endeavor, Dillon further teaches wherein the instructions cause the one or more processors to: determine occupancy levels of a plurality of spaces of the building at a plurality of times ([0211] teaches evaluating a number of rooms for risk, wherein the rooms are evaluated based on “Occupied hours” and “Occupant diversity,” wherein [0206] teaches annual occupied hours are rated from low, medium, and high, as well as [0207] teaches occupant diversity is rated from low, medium, and high, and wherein [0150] teaches the rooms are evaluated for these factors in order to address risk for entering the building as a whole; see also: [0130]), 
 and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces ([0077] teaches the level of risk can be communicated via computer display as the output of the analysis, wherein the analysis includes [0211] teaches evaluating a number of rooms for risk, wherein the rooms are evaluated based on “Occupied hours” and “Occupant diversity,” wherein [0206] teaches annual occupied hours are rated from low, medium, and high, as well as [0207] teaches occupant diversity is rated from low, medium, and high, and wherein [0150] teaches the rooms are evaluated for these factors in order to address risk for entering the building as a whole; see also: [0130]); 
or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times ([0077] teaches the level of risk can be communicated via computer display as the output of the analysis, wherein the analysis includes [0211] teaches evaluating a number of rooms for risk, wherein the rooms are evaluated based on “Occupied hours” and “Occupant diversity,” wherein [0206] teaches annual occupied hours are rated from low, medium, and high, as well as [0207] teaches occupant diversity is rated from low, medium, and high, and wherein [0150] teaches the rooms are evaluated for these factors in order to address risk for entering the building as a whole; see also: [0130]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade, Dillon, and Granger to incorporate the further teachings of Dillon to include and generate a user interface including at least one of: one or more elements indicating the occupancy levels of the plurality of spaces; or one or more elements indicating occupancy level trends based on the occupancy levels of the plurality of spaces of the building at the plurality of times. One would have been motivated to do so in order to identify the risk level of spread associated with diseases, such as COVID-19, which highlight the issue of infection risk to humans from contact with elements or surface objects that humans come in contact with frequently in a built environment (Dillon, [0004-0005]). By incorporating Dillon into Granger, one would have been able to identify interventions associated with the risk level including increasing the ratio of indoor/outdoor air, increasing the airflow, and reducing occupant density (Dillon, [0015-0016]).

Regarding claim 6, the combination of McDade, Dillon, and Granger teach all the limitations of claim 5 above.
Granger further teaches wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of indoor air quality of indoor air of the building  ([0029] teaches detecting the air quality of the built environment, as well as in [0035] teaches ordering the preference of indoor environmental quality, wherein [0071] teaches ranking the environmental conditions of the built environment including air quality, as well as in [0162-0163] teach detecting air quality including the air-born contents of the air, air flow, humidity, and more in the environment that can be occupied by an occupant; see also: [0032, 0058, 0132-0135]). 
However, McDade does not explicitly teach wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of indoor air quality of indoor air of the building; wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of infectious disease risk indicating a risk level of occupants of the building contracting an infectious disease; and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk.  
From the same or similar field of endeavor, Dillon further teaches wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of indoor air quality of indoor air of the building ([0091-0092] teach air can be sampled to assess the quality, type, identity, and more, wherein [0039-0040] teach the air can be indoor air, and wherein [0184] teaches generating a comprehensive report can be generated to evaluate the quality of each air sample; see also: [0194, 0209]);
wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of infectious disease risk indicating a risk level of occupants of the building contracting an infectious disease ([0120-0123] teach assigning a level of risk of infection faced by humans occupying or transiting through the built environment, wherein the level of risk can be assigned a numeric parameter or a scale from low to high risk; see also: [0077, 0124, 0211]); 
and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk ([0077] teaches the level of risk can be communicated via computer display as the output of the analysis, wherein [0120-0123] teach assigning a level of risk of infection faced by humans occupying or transiting through the built environment, wherein the level of risk can be assigned a numeric parameter or a scale from low to high risk, as well as in [0211] teaches evaluating a number of rooms for risk).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade, Dillon, and Granger to incorporate the further teachings of Dillon to include wherein the instructions cause the one or more processors to: determine, based on the building data, at least one of infectious disease risk indicating a risk level of occupants of the building contracting an infectious disease; and cause the user interface to include at least one of an indication of the indoor air quality or the infectious disease risk. One would have been motivated to do so in order to identify the risk level of spread associated with diseases, such as COVID-19, which highlight the issue of infection risk to humans from contact with elements or surface objects that humans come in contact with frequently in a built environment (Dillon, [0004-0005]). By incorporating Dillon into Granger, one would have been able to identify interventions associated with the risk level including increasing the ratio of indoor/outdoor air, increasing the airflow, and reducing occupant density (Dillon, [0015-0016]).

Regarding claims 8 and 16, the combination of McDade, Dillon, and Granger teach all the limitations of claims 1 and 15 above.
	McDade further teaches wherein the instructions cause the one or more processors to: cause the one or more processors to generate a user interface including an overall building score element comprising an indication of the overall building score ([0055] teaches a current building quality index score can be calculated and displayed for display on a user device, as well as in [0067-0068] teach generating a building quality index score and produce a plurality of recommendations to make improvements to the building; see also: [0085]).

Regarding claims 9 and 17, the combination of McDade, Dillon, and Granger teach all the limitations of claim 1 above.
	McDade further teaches wherein the user interface includes: one or more space health score elements comprising one or more indications of the one or more space sub-scores ([0055] teaches the building quality score can be displayed on the user device, wherein [0066-0068] teach data and reports can be provided to user devices including in [0063-0065] teach the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. space health space) for use in producing the total building quality index, as well as in [0075] teaches displaying and comparing building quality scores, KPIs, KPI values, system values, and other information; see also: [0025, 0044]), 
indications of alerts associated with the one or more space sub-scores ([0068] teaches the risk levels associated with the recommendations may be identified and data visualizations including reports can be provided to the building owner, as well as in [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, wherein each recommendation may be made based on the variance between a net present value of risk mitigation and not mitigating the risk; see also: [0071]), 
and indications of one or more recommendations to perform actions to improve the one or more space sub-scores ([0044] teaches displaying the current building quality index score and the changes in the building quantity index score that would result from implementing one or more of the recommendations, wherein [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, as well as in [0076-0078] teach producing a set of physical improvement recommendations; see also: [0068]).
	
Regarding claims 10 and 18, the combination of McDade, Dillon, and Granger teach all the limitations of claims 8 and 16 above.
McDade further teaches wherein the user interface includes: one or more environmental health score elements comprising one or more indications of the one or more environmental sub-scores ([0055] teaches the building quality score can be displayed on the user device, wherein [0066-0068] teach data and reports can be provided to user devices including in [0063-0065] teach the scores used to generate the index are associated with values from categories including the planet category, which relates to a number of subcategories with elements, wherein the subcategories include energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors,, as well as in [0075] teaches displaying and comparing building quality scores, KPIs, KPI values, system values, and other information; see also: [0025, 0044]), 
indications of alerts associated with the one or more environmental sub-scores ([0068] teaches the risk levels associated with the recommendations may be identified and data visualizations including reports can be provided to the building owner, as well as in [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, wherein each recommendation may be made based on the variance between a net present value of risk mitigation and not mitigating the risk; see also: [0071]), 
and indications of one or more recommendations to perform actions to improve the one or more environmental sub-scores ([0044] teaches displaying the current building quality index score and the changes in the building quantity index score that would result from implementing one or more of the recommendations, wherein [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, as well as in [0076-0078] teach producing a set of physical improvement recommendations; see also: [0068]).

Regarding claim 11, the combination of McDade, Dillon, and Granger teach all the limitations of claim 8 above.
McDade further teaches wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people sub-scores ([0055] teaches the building quality score can be displayed on the user device, wherein [0066-0068] teach data and reports can be provided to user devices including in [0063-0065] teach the scores used to generate the index are associated with values from categories including the people category, which relates to a number of subcategories including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, wherein [0063-0064] teach the people category relates to the amount of space on average for each person, which may lead to greater personal satisfaction or higher employee morale, as well as in [0075] teaches displaying and comparing building quality scores, KPIs, KPI values, system values, and other information; see also: [0025, 0044]), 
indications of alerts associated with the one or more people sub-scores  ([0068] teaches the risk levels associated with the recommendations may be identified and data visualizations including reports can be provided to the building owner, as well as in [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, wherein each recommendation may be made based on the variance between a net present value of risk mitigation and not mitigating the risk; see also: [0071]), 
and indications of one or more recommendations to perform actions to improve the one or more people sub-scores [0044] teaches displaying the current building quality index score and the changes in the building quantity index score that would result from implementing one or more of the recommendations, wherein [0055-0056] teach a prioritized list of the available recommendations can be sent to the user device and displayed on the display of the user device, as well as in [0076-0078] teach producing a set of physical improvement recommendations; see also: [0068]).

Regarding claim 19, the combination of McDade, Dillon, and Granger teach all the limitations of claim 16 above.
However, McDade does not explicitly teach wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people health scores, indications of alerts associated with the one or more people health scores, and indications of one or more recommendations to perform actions to improve the one or more people health scores.
Granger further teaches wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people health scores ([0057] teaches using indicators to measure the metrics associated with an individual’s health in the built environment, wherein the indicators may clearly illustrate the cause of a problem, leading to an intervention, wherein [0227] teaches determining characteristics of individuals related to the built environment including a current health of the person, health assessment of the group of people including in [0355] teaches the health loss rankings are determined using DALY values due to modifiable risk factors, as well as in [0366] teaches a biometric sensor to track user’s health including heart rate, level of blood oxygen, and more, as well as in [0151-0152] teach a plurality of measurable health indicators including a biological metrics, such as blood pressure, and other indicators and risk factors related to adverse health risks and more; see also: [0165]),                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
indications of alerts associated with the one or more people health scores ([0057] teaches using indicators to measure the metrics associated with an individual’s health in the built environment, wherein the indicators may clearly illustrate the cause of a problem, leading to an intervention, wherein [0170] teaches displays a prompt to an occupant of the built environment to go outside for fresh air if their oxygen saturation is low, as well as in [0191-0192] teach that if a user’s heart rate is low, the system can remind the user to move around to increase their heart rate; see also: [0165, 0176]), 
and indications of one or more recommendations to perform actions to improve the one or more people health scores ([0224] teaches the potential interventions are selected based on indicators including a health assessment of the person associated with the built environment, potential change in health for the person arising from the implementation of the intervention, and more, wherein [0057] teaches using indicators to measure the metrics associated with an individual’s health in the built environment, wherein the indicators may clearly illustrate the cause of a problem, leading to an intervention, wherein [0227] teaches determining characteristics of individuals related to the built environment including a current health of the person, health assessment of the group of people including in [0355] teaches the health loss rankings are determined using DALY values due to modifiable risk factors; see also: [0165, 0191-0192, 0205]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade, Dillon, and Granger to incorporate the further teachings of Granger to include wherein the user interface includes: one or more people health score elements comprising one or more indications of the one or more people health scores, indications of alerts associated with the one or more people health scores, and indications of one or more recommendations to perform actions to improve the one or more people health scores. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating Granger into McDade, one would have been able to improve the health and well-being of people in the building by improving comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).

Regarding claim 20, McDade teaches a building health analysis system of a building comprising: one or more storage devices storing instructions thereon ([0027] teaches the building quality network computer includes a processor that executes instructions out of a memory); and one or more processors configured to execute the instructions causing the one or more processors to ([0027] teaches the building quality network computer includes a processor that executes instructions out of a memory): 
receive building data from one or more building systems of the building ([0014-0015] teach receiving input data associated with the building and extracting quantitative data, wherein [0046-0047] teach the data received is filtered to identify system values and KPIs that correspond to particular building characteristics, wherein [0039-0041] teach one building characteristics include may be related to the HVAC system in the building related to the cost, maintenance, energy cost, failure, budget, and more, as well as in [0029] teaches the building characteristics and KPIs include construction type, operational cost, natural disaster risk, safety equipment, energy efficient, the bearing pressure of soil, and more; see also: [0031, 0036, 0054, 0060-0061]; Examiner’s Note: See the 103 combination below for teachings of the un-bolded claim language.); 
generate, based on the building data, an overall building score of the building from an overall space health score ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall space health space) for use in producing the total building quality index; see also: [0061-0062]), an overall environmental health score ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall environmental health space) for use in producing the total building quality index; see also: [0061-0062]), 
and an overall people health score based on a scoring definition ordering a plurality of sub-scores for a plurality of parameters under a plurality of categories and scores for the plurality of categories under the overall building score by ([0063-0064] teaches compiling scores to generate a total building quality index, wherein the scores used to generate the index are associated with values from categories including the process category that has a numerical value (i.e. overall people health space) for use in producing the total building quality index, wherein each of the different subcategories are assigned a value used to calculate a score associated with the categories, which is also used to calculate an overall quality score, wherein [0061-0062] teach a plurality of subcategories have building characteristics, KPIs, and system values (i.e. parameters) that are identified using the received building data; see also: [0065-0070]):
generating one or more space sub-scores for one or more space parameters indicating health levels of spaces of the building and generating the overall space health score based on the one or more space sub-scores ([0025] teaches a plurality of categories including process, which refers to best practices done by building professionals including architects, contractors, property managers, and the like, which perform post-occupancy evaluations and continuous structural monitoring, as well as in [0061-0062] teach the process category may be associated with a number of subcategories with elements including maintenance costs, types of heating or cooling, handicap access, and location risk factors, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score; see also: [0063-0065]); 
generating one or more environmental sub-scores for one or more environmental health parameters relating to an effect of the building on environmental pollution and generating the overall environmental health score based on the one or more environmental sub-scores ([0061-0062] teach the planet category may be associated with a number of subcategories with elements, wherein the planet category is associated with subcategories including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein [0065] teaches the planet category includes considering insulation as it relates to the reduction of greenhouse gas emissions, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score); 
generating one or more people sub-scores for one or more people parameters relating to at least one of physical or mental health of occupants of the building and generating the overall people health score based on the one or more people sub-scores ([0061-0062] teach the people category may be associated with a number of subcategories including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, wherein [0063-0064] teach the people category relates to the amount of space on average for each person, which may lead to greater personal satisfaction or higher employee morale, wherein [0004] teaches low building quality can lead to poor occupant health, and wherein [0063] teaches each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score); 
execute an artificial intelligence algorithm to generate an update based on at least one of the one or more space sub-scores (Fig. 8 and [0079] teach the system may identify recommendations that provide different sets of optional physical and financial improvements to the building, wherein [0075-0076] teach identifying risks and the BQI score of the building in order to identify improvement recommendations, wherein [0028-0029] teach utilizing artificial intelligence in order to weight each building characteristic value based on the cost estimates of improving the building characteristics, as well as in [0032-0033] teach the system may evaluate the cost of the improvements by weighting each system value used to generate the building quality index, wherein the cost of the potential improvement is compared to the potential loss that could occur as a result of not performing the improvements, and wherein the coefficients used to relate the costs between improvements is generated using machine learning techniques with polynomial regression that models the risk to the building, as well as in Fig. 5 and [0052] teaches the BQI score is generated by applying a polynomial regression to each building characteristic value and risk data in order to identify which building characteristics are the most highly correlated with building quality, wherein [0072] teaches an algorithm can perform a calculation based on combinations of data from input data sets and utility data in order to produce a quality score for the building in order to identify recommendations associated with reducing risk and improving the quality of the building, wherein [0025] teaches the process category refers to best practices done by building professionals including post-occupancy evaluations done by architects, and wherein [0071] teaches the input data includes post-occupancy evaluations done by architects may result in better building quality by informing changes that need to be made to improve the building that an architect, as well as in [0062] teaches the process category is associated with subcategories of maintenance costs, types of heating or cooling, and more, wherein [0031] teaches the observed risk may be expressed in terms of cost including changes to the ongoing operational costs of the building, such as energy and power usage and maintenance, as well as risks associated with the cost of replacing an HVAC system, repairing a cracked foundation, repairing damage, or natural disaster; see also: [0039-0041, 0043, 0070]), 
at least one of the one or more environmental sub- scores (Fig. 8 and [0079] teach the system may identify recommendations that provide different sets of optional physical and financial improvements to the building, wherein [0075-0076] teach identifying risks and the BQI score of the building in order to identify improvement recommendations, wherein [0028-0029] teach utilizing artificial intelligence in order to weight each building characteristic value based on the cost estimates of improving the building characteristics, as well as in [0032-0033] teach the system may evaluate the cost of the improvements by weighting each system value used to generate the building quality index, wherein the cost of the potential improvement is compared to the potential loss that could occur as a result of not performing the improvements, and wherein the coefficients used to relate the costs between improvements is generated using machine learning techniques with polynomial regression that models the risk to the building, as well as in Fig. 5 and [0052] teaches the BQI score is generated by applying a polynomial regression to each building characteristic value and risk data in order to identify which building characteristics are the most highly correlated with building quality, wherein [0072] teaches an algorithm can perform a calculation based on combinations of data from input data sets and utility data in order to produce a quality score for the building in order to identify recommendations associated with reducing risk and improving the quality of the building, wherein [0061-0062] teach the planet category may be associated with a number of subcategories with elements, wherein the planet category is associated with subcategories including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein [0031] teaches the observed risk may be expressed in terms of cost including changes to the ongoing operational costs of the building, such as energy and power usage and maintenance, wherein the risks may also include the cost of replacing an HVAC system, repairing a cracked foundation, repairing damage, or natural disaster, as well as in [0065] teaches the planet category includes considering insulation as it relates to the reduction of greenhouse gas emissions and energy resource utilization, and wherein [0071] teaches the input data can be utilized to generate an output that indicates a desired building feature is a high insulation R factor that could be incorporated into the building; see also: [0070]),
and at least one of the one or more people sub-scores (Fig. 8 and [0079] teach the system may identify recommendations that provide different sets of optional physical and financial improvements to the building, wherein [0075-0076] teach identifying risks and the BQI score of the building in order to identify improvement recommendations, wherein [0028-0029] teach utilizing artificial intelligence in order to weight each building characteristic value based on the cost estimates of improving the building characteristics, as well as in [0032-0033] teach the system may evaluate the cost of the improvements by weighting each system value used to generate the building quality index, wherein the cost of the potential improvement is compared to the potential loss that could occur as a result of not performing the improvements, and wherein the coefficients used to relate the costs between improvements is generated using machine learning techniques with polynomial regression that models the risk to the building, as well as in Fig. 5 and [0052] teaches the BQI score is generated by applying a polynomial regression to each building characteristic value and risk data in order to identify which building characteristics are the most highly correlated with building quality, wherein [0072] teaches an algorithm can perform a calculation based on combinations of data from input data sets and utility data in order to produce a quality score for the building in order to identify recommendations associated with reducing risk and improving the quality of the building, wherein [0025] teaches the people category refers to the social characteristics of the building, wherein [0071] teaches the input data includes social and use benefits of the building that can identify a number of high quality jobs that could be associated with the building, as well as in [0061-0062] teach the people category may be associated with a number of subcategories including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, and wherein [0031] teaches the observed risk may include occupant wellbeing; see also: [0026]); 
However, McDade does not explicitly teach receive building data from one or more building systems of the building; and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve.
From the same or similar field of endeavor, Dillon teaches and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve ([0039] teaches determining if one or more interventions to alter indoor environmental quality are needed to reduce infection risk to humans within a built environment, wherein [0068] teaches the interventions include increasing the air flow rate and air changes per hour, increasing the amount of outdoor air entering the building, and more, wherein [0077] teaches the particular level of intervention is identified in order to lower the risk of infection in the building, as well as in [0135] teaches determining suitable interventions based on the risk assessment level, wherein [0143] teaches the interventions can include increasing the ratio of outdoor to indoor air in order to reduce the level of risk of infection to humans by diluting and removing the human-associated microbes from the built environment, as well as in [0145] teaches the intervention can include altering one or more environmental parameters such as humidity, temperature, and level of ventilation; see also: [0079, 0135, 0142, 0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McDade to incorporate the teachings of Dillon to include and execute a control algorithm based on the update to generate parameters that operate the one or more building systems of the building to control an environmental condition of the building causing the overall building score to improve. One would have been motivated to do so in order to identify an intervention for a building that can reduce the risk of infection while balancing disruption and cost (Dillon, [0135]). By incorporating the teachings of Dillon, one would have been able to reduce the level of risk of infection to humans by diluting and removing human-associated microbes from the built environment through the air handling system (Dillon, [0143]).
Although McDade teaches receiving building data, the combination of McDade and Dillon does not explicitly teach receive building data from one or more building systems of the building.
From the same or similar field of endeavor, Granger teaches receive building data from one or more building systems of the building ([0149] and Figs. 6A-6G teach collecting data related to the built environment used in assessing potential problems, indicators, and interventions, wherein [0090-0091] teach identifying and using one or more characteristics of the built environment including: location, water availability, environmental condition, desired environmental condition, desired policy, maintenance history, the current health of the occupants, the desired health of the occupants, and more, as well as in [0068] teaches accessing and receiving data including: health data related to a group of people, one or more built environments, a plurality of materials used in the building, and much more; see also: [0164, 0217, 0265-0266]]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDade and Dillon to incorporate the teachings of Granger to include receive building data from one or more building systems of the building. One would have been motivated to do so in order to avoid systems that fail to respond to the dynamic needs of those occupying the spaces by accounting for the needs of preferences of individuals (Granger, [0028]). By incorporating the teachings of Granger, one would have been able to improve workplace environments by providing suggestions related to comfort conditions or identifying amenities that contribute to workplace satisfaction (Granger, [0035-0036]).

Regarding claim 23, McDade, Dillon, and Granger teach all the limitations of claim 20 above.
McDade further teaches wherein the artificial intelligence algorithm is configured to: generate a plurality of updates (Fig. 5 and [0053] teaches identifying potential improvements based on building characteristics, wherein [0035-0036] teach identifying recommendations to change building characteristics through capital improvements, maintenance, or repairs, wherein [0031] teaches identifying risk data associated with changes in the building, wherein the risk is measured in terms of the impact on the operational cost of the building and the lifespan of the components of the building, wherein the risks include changes in energy and power usage, maintenance, occupant wellbeing, and more, as well as replacing an HVAC system, repairing a cracked foundation, repairing damage from a pipe or disaster, wherein the relationship between building characteristics and observed risk may be used to assign weights to each system value when calculating the building index quality score,  wherein [0028-0029] teach the weights are calculated using artificial intelligence; see also: [0043, 0052]); 
generate predicted values of the at least one of the one or more space sub-scores (Fig. 5 and [0052-0053] teach building characteristics that have system values associated with potential improvements are identified, wherein [0028-0029] teach assigning weights to each building characteristic of the building through artificial intelligence, wherein the impact of each building characteristic is weighted to produce the overall building quality score, as well as in Fig. 5 and [0052] teaches the BQI score is generated by applying a polynomial regression to each building characteristic value and risk data in order to identify which building characteristics are the most highly correlated with building quality, wherein [0062-0063] teach the building characteristics are associated with one or more different categories and subcategories, such as process, with elements including maintenance costs, types of heating or cooling, handicap access, and location risk factors, wherein each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score, and wherein [0035-0036] teach the recommended changes in building characteristics may improve the system values of the building that leads to an improved building quality index score; see also: [0032-0033, 0043, 0064-0065, 0071]), 
the at least one of the one or more environmental sub-scores (Fig. 5 and [0052-0053] teach building characteristics that have system values associated with potential improvements are identified, wherein [0028-0029] teach assigning weights to each building characteristic of the building through artificial intelligence, wherein the impact of each building characteristic is weighted to produce the overall building quality score, as well as in Fig. 5 and [0052] teaches the BQI score is generated by applying a polynomial regression to each building characteristic value and risk data in order to identify which building characteristics are the most highly correlated with building quality, wherein [0062-0063] teach the building characteristics are associated with one or more different categories and subcategories, such as planet, including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score, and wherein [0035-0036] teach the recommended changes in building characteristics may improve the system values of the building that leads to an improved building quality index score; see also: [0032-0033, 0043, 0064-0065, 0071]), 
and the at least one of the one or more people sub-scores for the plurality of updates that result from the plurality of updates (Fig. 5 and [0052-0053] teach building characteristics that have system values associated with potential improvements are identified, wherein [0028-0029] teach assigning weights to each building characteristic of the building through artificial intelligence, wherein the impact of each building characteristic is weighted to produce the overall building quality score, as well as in Fig. 5 and [0052] teaches the BQI score is generated by applying a polynomial regression to each building characteristic value and risk data in order to identify which building characteristics are the most highly correlated with building quality, wherein [0062-0063] teach the building characteristics are associated with one or more different categories and subcategories, such as people, including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, wherein each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score, and wherein [0035-0036] teach the recommended changes in building characteristics may improve the system values of the building that leads to an improved building quality index score; see also: [0032-0033, 0043, 0064-0065, 0071]); 
and select the update from the plurality of updates based on the predicted values of the at least one of the one or more space sub-scores (Fig. 5 and [0053] teaches BQI score options are calculated based on implementing some or all of the recommended improvements, which are based on the weighted building characteristics that have system values associated with potential improvements, wherein [0055] teaches priority levels for each potential improvement are used to generate a prioritized list of the available recommendations for selection, wherein [0076] teaches the recommendations may be a single set of options with an associated BQI score that reflects the identified recommendation, wherein [0068] teaches the recommendations can be used to identify how to best maintain the building, wherein [0028-0029] teach assigning weights to each building characteristic of the building through artificial intelligence, wherein the impact of each building characteristic is weighted to produce the overall building quality score, wherein [0062-0063] teach the building characteristics are associated with one or more different categories and subcategories, such as process, with elements including maintenance costs, types of heating or cooling, handicap access, and location risk factors, wherein each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score, and wherein [0035-0036] teach the recommended changes in building characteristics may improve the system values of the building that leads to an improved building quality index score; see also: [0032-0033, 0043, 0064-0065, 0071]), 
the at least one of the one or more environmental sub- scores (Fig. 5 and [0053] teaches BQI score options are calculated based on implementing some or all of the recommended improvements, which are based on the weighted building characteristics that have system values associated with potential improvements, wherein [0055] teaches priority levels for each potential improvement are used to generate a prioritized list of the available recommendations for selection, wherein [0076] teaches the recommendations may be a single set of options with an associated BQI score that reflects the identified recommendation, wherein [0068] teaches the recommendations can be used to identify how to best maintain the building, wherein [0028-0029] teach assigning weights to each building characteristic of the building through artificial intelligence, wherein the impact of each building characteristic is weighted to produce the overall building quality score, wherein [0062-0063] teach the building characteristics are associated with one or more different categories and subcategories, such as planet, including energy efficiency, energy self-sufficiency, a type of heating or cooling, measures of the building’s ability to resist energy transfer, and location-based factors, wherein each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score, and wherein [0035-0036] teach the recommended changes in building characteristics may improve the system values of the building that leads to an improved building quality index score; see also: [0032-0033, 0043, 0064-0065, 0071]), 
and the at least one of the one or more people sub-scores for the plurality of updates (Fig. 5 and [0053] teaches BQI score options are calculated based on implementing some or all of the recommended improvements, which are based on the weighted building characteristics that have system values associated with potential improvements, wherein [0055] teaches priority levels for each potential improvement are used to generate a prioritized list of the available recommendations for selection, wherein [0076] teaches the recommendations may be a single set of options with an associated BQI score that reflects the identified recommendation, wherein [0068] teaches the recommendations can be used to identify how to best maintain the building, wherein [0028-0029] teach assigning weights to each building characteristic of the building through artificial intelligence, wherein the impact of each building characteristic is weighted to produce the overall building quality score, wherein [0062-0063] teach the building characteristics are associated with one or more different categories and subcategories, such as people, including view, average space per person, comfort, bathroom proximity, handicap accessibility, and more, wherein each of the different subcategories may assigned a value (i.e. sub-score) that is used to calculate the category score, and wherein [0035-0036] teach the recommended changes in building characteristics may improve the system values of the building that leads to an improved building quality index score; see also: [0032-0033, 0043, 0064-0065, 0071])                                                                                                                                                                                                        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Norwood et al. (US 10318895 B1) discloses generating a score associated with the ecological impact for a building that is a composite score based on water, energy, and light quality 
Hayward (US 20150371347 A1) discloses generating a property score that represents the ability for pollutants to develop and move within a property, wherein the score represents physical and geographical characteristics that may affect the presence of the pollutant
Linn et al. (US 20210312789 A1) discloses generating a plurality of scores reflecting the condition of a home in order to produce a set of actions to improve the home scores

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683